DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2018 is being considered by the examiner.
Claim Objections
Claims 1 and 4-10 are objected to because of the following informalities: 
Regarding claim 1, line 3: “ki” should read “k1”.
Regarding claim 4, lines 2-3: “on at least one of the following” (emphasis added) should read “on at least one of”.
Regarding claim 4, line 8: “suspension pressure,” should read “suspension pressure, and”.
Regarding claim 5, line 2: “on at least one of the following” (emphasis added) should read “on at least one of”.
Regarding claim 5, next to last line: “suspension height,” should read “suspension height, and”.
Regarding claim 6, line 3: “the uncertainty” should read “an uncertainty” or “uncertainty”.
Regarding claim 7, line 3: “the uncertainty” should read “an uncertainty” or “uncertainty”.
Regarding claim 8, line 5: “(ki, k2)” should read “(k1, k2)”.
Regarding claim 9: The first word for each indented section after the preamble should be grammatically corrected (i.e. “calculating” should read “calculate”, “estimating” should read “estimate”, and “feeding” should read “feed”.
Regarding claim 10: The first word for each indented section after the preamble should be grammatically corrected (i.e. “estimating” should read “estimate”, “calculating” should read “calculate”, and “feeding” should read “feed”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3: This claim recites “wherein the first tire stiffness related value (C1) is also
Regarding claim 4: “the stiffness-correction factor” lacks antecedent basis. It appears that claim 4 should be dependent upon claim 3.
Regarding claim 5: This claim should be analyzed to ensure proper dependency. Specifically, based on the instant specification (page 4, lines 12-36), it appears that “the estimating” in claim 5 is intended to refer to the “estimating…a stiffness-correction factor”. This, in conjunction with “the estimating is also based on”, leads the examiner to think that claim 5 should / was intended to be dependent on claim 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to an abstract idea without significantly more. The claims recite a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper". See MPEP 2106.04(a)(2) III (“Mental Processes”). This judicial exception is not integrated into a practical application because: 1) the generically recited computer elements (e.g. the “processing unit” of claims 9-10) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; and 2) data gathering steps required to use the correlation (e.g. the data types recited in claims 4-5) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims do not include additional 
Claim 8 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim may be interpreted as being directed to a signal per se or mere information in the form of data.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh (US 20160159365 A1).Regarding claim 1:Singh teaches (FIG. 3 - the examiner notes that the following citations to “first”, 
calculating a first friction related value (µ1) (Singh - the first µ) based on a first slip related value (k1) (Singh - α at 50) and a first tire stiffness related value (C1) (Singh - e.g. the first Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value), 
estimating a second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) based on the first slip related value (k1) (Singh - α), the calculated first friction related value (µ1) and a second friction related value (µ2) (Singh - the second or third Fy is calculated based on the second µ and the second µ is based on the first µ as seen in 48. Thus, the second or third Fy is based on both the first µ and the second µ), and 
feeding back the estimated second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) as a basis of a calculation of a third friction related value µ3 (e.g. the third µ calculated in the loop)
Regarding claim 2:Singh teaches (FIG. 3 - the examiner notes that the following citations to “first”, “second”, etc. correspond to the loop iteration. E.g. the “first” µ would be the first µ 
estimating a first tire stiffness related value (C1) (Singh - e.g. the first Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) based on a first slip related value (k1) (Singh - α at 50) and a first friction related value (µ1) (Singh - the first µ), 
calculating a second friction related value (µ2) (Singh - the second or third µ) based on the first slip related value (k1) (Singh - α), the estimated first tire stiffness related value (C1) (Singh - e.g. the first Fy) and a second tire stiffness related value (C2) (Singh - e.g. the second Fy), and 
feeding back the calculated second friction related value (µ2) (Singh - the second or third µ) as a basis of a calculation of a third tire stiffness related value (C3) (Singh - e.g. the third Fy)
Regarding claim 3, as best understood (see 112 rejection above):Singh teaches all the limitations of claim 1, as mentioned above.Singh also teaches (FIG. 2):
estimating, in a feedforward loop/open loop, a stiffness-correction factor (∆C) (Singh - output of 42 and/or 44 or
Regarding claim 4, as best understood (see 112 rejection above):Singh teaches all the limitations of claim 1, as mentioned above.Singh also teaches (FIG. 2):
wherein the estimating of the stiffness-correction factor is based on at least one of the following:- a pressure of the tire (Singh - output of 42 or output of 40 which is based on the output of 42; [0149], [0152], [0179]), - a temperature of the tire (Singh - output of 42 or output of 40 which is based on the output of 42; [0149], [0152], [0179]), - an ambient temperature, - an axle height, - a suspension pressure, - a suspension height
Regarding claim 5, as best understood (see 112 rejection above):Singh teaches all the limitations of claim 1, as mentioned above.Singh also teaches (FIG. 2):
wherein the estimating is also based on at least one of the following: - a tire type, manually entered via a human-machine-interface, - an estimated friction potential from an ABS braking, - an estimated friction potential from a TCS event, - an estimated friction potential received from vehicle connectivity, - a normalized traction force on the wheel, - a friction related value, - a torque applied on the wheel, - a longitudinal acceleration, - a lateral acceleration, - a brake pressure, - a yaw rate, - a wheel speed, - a vehicle speed, - a steering wheel angle, - a wheel angle, - a tire pressure (Singh - output of 42 or output of 40 which is based on the output of 42; [0149], [0152], [0179]), - a tire temperature (Singh - output of 42 or output of 40 which is based on the output of 42; [0149], [0152], [0179]), - an 
Regarding claim 6:Singh teaches all the limitations of claim 1, as mentioned above.Singh also teaches:
computing a friction uncertainty measure, indicative of the uncertainty of at least one of the first friction related value and second friction related value (FIG. 2 - “error” which is next to 46; [0150], [0181])
Regarding claim 7:Singh teaches all the limitations of claim 1, as mentioned above.Singh also teaches:
computing a stiffness uncertainty measure, indicative of the uncertainty of at least one of the first tire stiffness related value (C1) and second tire stiffness related value (C2) (FIG. 2 - “error” which is next to 46; [0150], [0181])
Regarding claim 9:Singh teaches (FIG. 3 - the examiner notes that the following citations to “first”, “second”, etc. correspond to the loop iteration. E.g. the “first” µ would be the first µ calculated in the loop whereas the “second” µ would be the second µ calculated in the loop) an apparatus to determine at least one of a friction potential and a tire stiffness of a wheel of a vehicle, the apparatus comprising:
a processing unit (e.g. 32, 46, 48; also see FIG. 2 - 32, 46), the processing unit configured to: calculating a first friction related value (µ1) (Singh - the first µ) based on a first slip related value (k1) (Singh - α at 50) and a first tire stiffness 
estimating a second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) based on the first slip related value (k1) (Singh - α), the calculated first friction related value (µ1) and a second friction related value (µ2) (Singh - the second or third Fy is calculated based on the second µ and the second µ is based on the first µ as seen in 48. Thus, the second or third Fy is based on both the first µ and the second µ), and 
feeding back the estimated second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) as a basis of a calculation of a third friction related value (µ3) (e.g. the third µ calculated in the loop)
Regarding claim 10:Singh teaches (FIG. 3 - the examiner notes that the following citations to “first”, “second”, etc. correspond to the loop iteration. E.g. the “first” µ would be the first µ calculated in the loop whereas the “second” µ would be the second µ calculated in the loop) an apparatus to determine at least one of a friction potential and a tire stiffness of a wheel of a vehicle, the apparatus comprising a processing unit (e.g. 32, 46, 48; also see FIG. 2 - 32, 46), the processing unit configured to:
estimating a first tire stiffness related value (C1) (Singh - e.g. the first Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) based 
calculating a second friction related value (µ2) (Singh - the second or third µ) based on the first slip related value (k1) (Singh - α), the estimated first tire stiffness related value (C1) (Singh - e.g. the first Fy) and a second tire stiffness related value (C2) (Singh - e.g. the second Fy), and 
feeding back the calculated second friction related value (µ2) (Singh - the second or third µ) as a basis of a calculation of a third tire stiffness related value (C3) (Singh - e.g. the third Fy)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20160159365 A1) in view of Jonasson et al. (US 20160368503 A1).Regarding claim 8:Singh teaches
calculating a first friction related value (µ1) (Singh - the first µ) based on a first slip related value (k1) (Singh - α at 50) and a first tire stiffness related value (C1) (Singh - e.g. the first Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value), 
estimating a second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) based on the first slip related value (k1) (Singh - α), the calculated first friction related value (µ1) and a second friction related value (µ2) (Singh - the second or third Fy is calculated based on the second µ and the second µ is based on the first µ as seen in 48. Thus, the second or third Fy is based on both the first µ and the second µ), and 
feeding back the estimated second tire stiffness related value (C2) (Singh - e.g. the second or third Fy; Fy depends upon tire stifness Cy and thus is a tire stiffness related value) as a basis of a calculation of a third friction related value µ3 (e.g. the third µ calculated in the loop)Singh fails to explicitly teach:
a computer program product including program code configured to, when executed in a computing device, carry out the methodJonasson teaches:
a computer program product including program code configured to, when executed in a computing device, carry out the method ([0145])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computer program product including program code, as taught by Jonasson, to carry out the method of Singh to allow for the entire method to be completely automated. The examiner notes that this is strongly suggested / implicitly taught by Singh (i.e. each module in FIGS. 2-3 appears to be carried out by a computer/processor which would have such program code therein); however, Jonasson is provided to explicitly teach such a program code.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GUSTAFSSON; Tony et al., (US 20180105151 A1), "METHOD AND SYSTEM FOR DETERMINING FRICTION BETWEEN THE GROUND AND A TIRE OF A VEHICLE";
Singh; Kanwar Bharat, (US 20170113495 A1), "INDIRECT TIRE WEAR STATE ESTIMATION SYSTEM";
Singh; Kanwar Bharat, (US 20170010184 A1), "TIRE SENSOR-BASED VEHICLE STATE ESTIMATION SYSTEM AND METHOD";
JONASSON; Mats et al., (US 20160368503 A1), "METHOD AND ARRANGEMENT FOR TIRE TO ROAD FRICTION ESTIMATION";
Singh; Kanwar Bharat, (US 20160159365 A1), "INTELLIGENT TIRE-BASED ROAD FRICTION ESTIMATION SYSTEM AND METHOD";
Singh; Kanwar Bharat, (US 20160129894 A1), "TIRE SENSOR-BASED VEHICLE CONTROL SYSTEM OPTIMIZATION AND METHOD";
SCHLOSS FRANK et al., (DE 102014220747 A1), "Method for determining the tire longitudinal stiffness";
HIGUCHI AKIRA, (JP 2014228316 A), "Tire behavior estimation device";
MATSUDA TAKURO, (JP 2012153290 A), "TIRE GROUND STATE ESTIMATION DEVICE";
Yngve; Simon et al., (US 20120179327 A1), "LINEAR AND NON-LINEAR IDENTIFICATION OF THE LONGITUDINAL TIRE-ROAD FRICTION COEFFICIENT";
YAMAZAKI YOSHINOBU et al., (JP 2009184625 A), "ROAD SURFACE FRICTION COEFFICIENT ESTIMATION DEVICE AND DRIVING FORCE DISTRIBUTION CONTROLLER FOR FOUR-WHEEL DRIVE VEHICLE HAVING THE ROAD SURFACE FRICTION COEFFICIENT ESTIMATION DEVICE";
HAAS HARDY, (DE 102007052751 A1), "Tire's longitudinal rigidity determining method for vehicle control system e.g. electronic stability program system, involves calculating wheel-actual slip from wheel and balancing speeds, and calculating rigidity from slip";
SVENDENIUS JACOB et al., (EP 1964736 A1), "Systems and methods for determining a parameter relating to a tire-to-road contact and/or relation between a wheel and a vehicle motion";
ARNDT CHRISTOPH et al., (DE 102006016767 A1), "Frictional coefficient estimating method for e.g. passenger car, involves estimating frictional coefficient within linear range of tire using single track model, and measuring speed of vehicle from wheel angle and greed rate";
YAMADA YOICHIRO et al., (JP 2007176260 A), "BRAKE CONTROL DEVICE AND CONTROLLING METHOD";
YOSHISUE KANSUKE et al., (JP 2006034012 A), "METHOD FOR OPERATING SLIP RATIO OF WHEEL AND METHOD FOR CONTROLLING BRAKE POWER OF WHEEL";
MASUSHIGE HIROYUKI, (JP 2005239071 A), "BRAKING FORCE CONTROL DEVICE";
Margolis; Donald L. et al., (US 6508102 B1), "Near real-time friction estimation for pre-emptive vehicle control"; and
Fukushima; Naoto et al., (US 6360150 B1), "Device for controlling yawing of vehicle".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.